TYSON, J.
The indictment attempts to charge an offense under section 4730 of the Code. That statute is: “'Any person, who with intent to injure or defraud his employer enters into a contract in writing for the performance of any act or service and thereby obtains money or other personal property from such employer and with like intent and without just cause and without refunding such money or paying for such property, refuses io perform such act or service, must on conviction he punished as if he had stolen it.” We have italicized the words of the statute in order that the defect in the indictment may be readily seen. Clearly by the language of the statute the money or other personal property must be obtained from the employer. — McIntosh v. State, 117 Ala. 128. And unless obtained from him, although the money may belong to such employer, the offense de*91nounced by Hie statute has not been committed. Applying ibis principle to tin1 indictment under consideration, we are constrained to bold it fatally defective.
Reversed and remanded.